309 S.W.3d 879 (2010)
STATE of Missouri, Respondent,
v.
David F. FRAKES, Appellant.
No. WD 70562.
Missouri Court of Appeals, Western District.
May 18, 2010.
Rosalynn Koch, for Appellant.
Jamie P. Rasmussen, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
David Frakes appeals his conviction for first-degree statutory sodomy, section 566.062, RSMo Cum.Supp.2009, and sentence of twenty-five years imprisonment. He claims that the trial court erred in overruling his motion for new trial based on misrepresentations by the prosecutor in closing argument and in permitting certain expert testimony.
The judgment of conviction is affirmed. Rule 30.25(b).